 



EXHIBIT 10.1

          Contact:   Customer Services — CTSLink     Wells Fargo Bank Minnesota,
N.A.     Securities Administration Services     7485 New Horizon Way    
Frederick, MD 21703     www.ctslink.com

  Telephone:   (301) 815-6600

  Fax:   (301) 315-6660

SMT SERIES 2004-9
Record Date: November 30, 2004
Distribution Date: December 20, 2004

Certificateholder Distribution Summary



                                                                               
                                      Certificate       Certificate            
                                                              Class      
Pass-Through       Beginning       Interest       Principal       Current      
Ending Certificate       Total       Cumulative   Class     CUSIP      
Description       Rate       Certificate Balance       Distribution      
Distribution       Realized Loss       Balance       Distribution       Realized
Loss                                                                
A-1
      81744FDV6       SEN       2.48000 %       446,063,399.85        
921,864.36         5,934,352.39         0.00         440,129,047.46        
6,856,216.75         0.00  
A-2
      81744FDW4       SEN       2.53000 %       292,089,983.04        
615,823.05         2,399,363.74         0.00         289,690,619.30        
3,015,186.79         0.00  
X-A
      81744FDX2       IO       0.64576 %       0.00         397,226.57        
0.00         0.00         0.00         397,226.57         0.00  
X-B
      81744FDY0       IO       0.36384 %       0.00         7,021.23        
0.00         0.00         0.00         7,021.23         0.00  
B-1
      81744FEA1       SUB       2.65000 %       14,915,000.00         32,937.29
        0.00         0.00         14,915,000.00         32,937.29         0.00  
B-2
      81744FEB9       SUB       3.02000 %       8,242,000.00         20,742.37  
      0.00         0.00         8,242,000.00         20,742.37         0.00  
B-3
      81744FEC7       SUB       3.14553 %       4,318,000.00         11,318.67  
      0.00         0.00         4,318,000.00         11,318.67         0.00  
B-4
      81744FED5       SUB       3.14553 %       2,355,000.00         6,173.11  
      0.00         0.00         2,355,000.00         6,173.11         0.00  
B-5
      81744FEE3       SUB       3.14553 %       1,962,000.00         5,142.94  
      0.00         0.00         1,962,000.00         5,142.94         0.00  
B-6
      81744FEF0       SUB       3.14553 %       3,533,134.00         9,261.32  
      0.00         0.00         3,533,134.00         9,261.32         0.00  
A-R
      81744FDZ7       SEN       3.11742 %       0.00         0.47         0.00  
      0.00         0.00         0.47         0.00                              
                                 
   Totals
                                    773,478,516.89         2,027,511.38        
8,333,716.13         0.00         765,144,800.76         10,361,227.51        
0.00  

All distributions required by the Pooling and Servicing Agreement have been
calculated by the Certificate Administrator on behalf of the Trustee.

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement



                                                                               
                                Beginning       Scheduled     Unscheduled      
                                                Original Face       Certificate
      Principal     Principal             Realized       Total Principal      
Ending Certificate       Ending Certificate       Total Principal   Class    
Amount       Balance       Distribution     Distribution     Accretion     Loss
(1)       Reduction       Balance       Percentage       Distribution          
                                   
A-1
      453,364,000.00         446,063,399.85         1,836.94       5,932,515.45
      0.00       0.00         5,934,352.39         440,129,047.46        
0.97080723         5,934,352.39  
A-2
      296,310,000.00         292,089,983.04         6.79       2,399,356.95    
  0.00       0.00         2,399,363.74         289,690,619.30         0.97766062
        2,399,363.74  
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
B-1
      14,915,000.00         14,915,000.00         0.00       0.00       0.00    
  0.00         0.00         14,915,000.00         1.00000000         0.00  
B-2
      8,242,000.00         8,242,000.00         0.00       0.00       0.00      
0.00         0.00         8,242,000.00         1.00000000         0.00  
B-3
      4,318,000.00         4,318,000.00         0.00       0.00       0.00      
0.00         0.00         4,318,000.00         1.00000000         0.00  
B-4
      2,355,000.00         2,355,000.00         0.00       0.00       0.00      
0.00         0.00         2,355,000.00         1.00000000         0.00  
B-5
      1,962,000.00         1,962,000.00         0.00       0.00       0.00      
0.00         0.00         1,962,000.00         1.00000000         0.00  
B-6
      3,533,134.00         3,533,134.00         0.00       0.00       0.00      
0.00         0.00         3,533,134.00         1.00000000         0.00  
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00                              
               
   Totals
      784,999,234.00         773,478,516.89         1,843.73       8,331,872.40
      0.00       0.00         8,333,716.13         765,144,800.76        
0.97470770         8,333,716.13  

(1) Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

Principal Distribution Factors Statement



                                                                               
                                Beginning       Scheduled     Unscheduled      
                                                Original Face       Certificate
      Principal     Principal             Realized       Total Principal      
Ending Certificate       Ending Certificate       Total Principal   Class    
Amount       Balance       Distribution     Distribution     Accretion     Loss
(3)       Reduction       Balance       Percentage       Distribution          
                                   
A-1
      453,364,000.00         983.89682430         0.00405180       13.08554594  
    0.00000000       0.00000000         13.08959774         970.80722656        
0.97080723         13.08959774  
A-2
      296,310,000.00         985.75810145         0.00002292       8.09745520  
    0.00000000       0.00000000         8.09747811         977.66062333        
0.97766062         8.09747811  
X-A
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
B-1
      14,915,000.00         1000.00000000         0.00000000       0.00000000  
    0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-2
      8,242,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-3
      4,318,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-4
      2,355,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-5
      1,962,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-6
      3,533,134.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
A-R
      100.00         1000.00000000         0.50000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  

(3) Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

 



--------------------------------------------------------------------------------



 



Interest Distribution Statement



                                                                               
                                                          Beginning            
  Payment of               Non-                         Remaining     Ending    
                      Certificate/     Current     Unpaid     Current    
Supported                         Unpaid     Certificate/       Original Face  
  Current     Notional     Accrued     Interest     Interest     Interest    
Realized     Total Interest     Interest     Notational Class     Amount    
Certificate Rate     Balance     Interest     Shortfall     Shortfall    
Shortfall     Loss (4)     Distribution     Shortfall     Balance              
                                                     
A-1
      453,364,000.00         2.48000 %       446,063,399.85         921,864.36  
      0.00         0.00         0.00         0.00         921,864.36        
0.00         440,129,047.46  
A-2
      296,310,000.00         2.53000 %       292,089,983.04         615,823.05  
      0.00         0.00         0.00         0.00         615,823.05        
0.00         289,690,619.30  
X-A
      0.00         0.64576 %       738,153,382.89         397,226.57        
0.00         0.00         0.00         0.00         397,226.57         0.00    
    729,819,666.76  
X-B
      0.00         0.36384 %       23,157,000.00         7,021.23         0.00  
      0.00         0.00         0.00         7,021.23         0.00        
23,157,000.00  
B-1
      14,915,000.00         2.65000 %       14,915,000.00         32,937.29    
    0.00         0.00         0.00         0.00         32,937.29         0.00  
      14,915,000.00  
B-2
      8,242,000.00         3.02000 %       8,242,000.00         20,742.37      
  0.00         0.00         0.00         0.00         20,742.37         0.00    
    8,242,000.00  
B-3
      4,318,000.00         3.14553 %       4,318,000.00         11,318.67      
  0.00         0.00         0.00         0.00         11,318.67         0.00    
    4,318,000.00  
B-4
      2,355,000.00         3.14553 %       2,355,000.00         6,173.11        
0.00         0.00         0.00         0.00         6,173.11         0.00      
  2,355,000.00  
B-5
      1,962,000.00         3.14553 %       1,962,000.00         5,142.94        
0.00         0.00         0.00         0.00         5,142.94         0.00      
  1,962,000.00  
B-6
      3,533,134.00         3.14553 %       3,533,134.00         9,261.32        
0.00         0.00         0.00         0.00         9,261.32         0.00      
  3,533,134.00  
A-R
      100.00         3.11742 %       0.00         0.00         0.00         0.00
        0.00         0.00         0.47         0.00         0.00                
                                                     
Totals
      784,999,234.00                             2,027,510.91         0.00      
  0.00         0.00         0.00         2,027,511.38         0.00            

(4) Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement



                                                                               
                                                                    Payment of  
        Non-                       Remaining                         Current    
Beginning             Unpaid   Current   Supported                       Unpaid
      Class     Original Face     Certificate     Certificate/     Current
Accrued   Interest   Interest   Interest   Realized     Total Interest    
Interest     Ending Certificate/ (5)     Amount     Rate     Notional Balance  
  Interest   Shortfall   Shortfall   Shortfall   Loss (6)     Distribution    
Shortfall     Notational Balance                                            
A-1
      453,364,000.00         2.48000 %       983.89682430         2.03338677    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.03338677         0.00000000         970.80722656  
A-2
      296,310,000.00         2.53000 %       985.75810145         2.07830667    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.07830667         0.00000000         977.66062333  
X-A
      0.00         0.64576 %       984.63249745         0.52986574      
0.00000000       0.00000000       0.00000000       0.00000000         0.52986574
        0.00000000         973.51604399  
X-B
      0.00         0.36384 %       1000.00000000         0.30320119      
0.00000000       0.00000000       0.00000000       0.00000000         0.30320119
        0.00000000         1000.00000000  
B-1
      14,915,000.00         2.65000 %       1000.00000000         2.20833322    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.20833322         0.00000000         1000.00000000  
B-2
      8,242,000.00         3.02000 %       1000.00000000         2.51666707    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.51666707         0.00000000         1000.00000000  
B-3
      4,318,000.00         3.14553 %       1000.00000000         2.62127605    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.62127605         0.00000000         1000.00000000  
B-4
      2,355,000.00         3.14553 %       1000.00000000         2.62127813    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.62127813         0.00000000         1000.00000000  
B-5
      1,962,000.00         3.14553 %       1000.00000000         2.62127421    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.62127421         0.00000000         1000.00000000  
B-6
      3,533,134.00         3.14553 %       1000.00000000         2.62127618    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.62127618         0.00000000         1000.00000000  
A-R
      100.00         3.11742 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000       0.00000000         4.70000000
        0.00000000         0.00000000  

(5) Per $1 denomination

(6) Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

Certificateholder Account Statement



Certificate Account

         
Beginning Balance
    0.00    
Deposits
       
Payments of Interest and Principal
    10,614,080.60  
Liquidations, Insurance Proceeds, Reserve Funds
    0.00  
Proceeds from Repurchased Loans
    0.00  
Other Amounts (Servicer Advances)
    25,496.37  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
 
     
Total Deposits
    10,639,576.97    
Withdrawals
       
Reimbursement for Servicer Advances
    30,790.36  
Payment of Service Fee
    247,559.10  
Payment of Interest and Principal
    10,361,227.51  
 
     
Total Withdrawals (Pool Distribution Amount)
    10,639,576.97    
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     



Servicing Fees

         
Gross Servicing Fee
    242,080.29  
Master Servicing Fee
    5,478.81  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
Net Servicing Fee
    247,559.10  
 
     



Other Accounts

                                      Beginning     Current     Current    
Ending   Account Type   Balance     Withdrawals     Deposits     Balance    
Class X-A Pool 1 Comp Sub Account
    4,500.00       0.00       0.00       4,500.00  
Class X-A Pool 2 Comp Sub Account
    4,500.00       0.00       0.00       4,500.00  
Class X-B Sub Account
    1,000.00       0.00       0.00       1,000.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement



                                                                               
                                                          DELINQUENT  
BANKRUPTCY   FORECLOSURE   REO   TOTAL                                          
                                                                               
            No. of   Principal               No. of     Principal              
No. of     Principal               No. of     Principal               No. of    
Principal     Loans   Balance               Loans     Balance              
Loans     Balance               Loans     Balance               Loans    
Balance                                                                        
                                                         
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    27       8,949,013.83       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       27        
8,949,013.83  
60 Days
    2       408,800.00       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       2        
408,800.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    29       9,357,813.83                   0         0.00                   0  
      0.00                   0         0.00                   29        
9,357,813.83                                                                    
                                                                    No. of  
Principal               No. of     Principal               No. of     Principal
              No. of     Principal               No. of     Principal     Loans
  Balance               Loans     Balance               Loans     Balance      
        Loans     Balance               Loans     Balance                      
                                                                               
                           
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.213483 %     1.169582 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.213483 %       1.169582 %
60 Days
    0.089888 %     0.053428 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.089888 %       0.053428 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    1.303371 %     1.223010 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 1.303371 %       1.223010 %

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     25,496.37  



                                                      Original $     Original%  
  Current $     Current %     Current Class %     Prepayment %    
Class A
    35,325,134.00       4.50002146 %     35,325,134.00       4.61679069 %    
95.383209 %     0.000000 %
Class B-1
    20,410,134.00       2.60001961 %     20,410,134.00       2.66748646 %    
1.949304 %     42.222062 %
Class B-2
    12,168,134.00       1.55008228 %     12,168,134.00       1.59030473 %    
1.077182 %     23.331829 %
Class B-3
    7,850,134.00       1.00001805 %     7,850,134.00       1.02596711 %    
0.564338 %     12.223591 %
Class B-4
    5,495,134.00       0.70001775 %     5,495,134.00       0.71818223 %    
0.307785 %     6.666641 %
Class B-5
    3,533,134.00       0.45008120 %     3,533,134.00       0.46176018 %    
0.256422 %     5.554119 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.461760 %    
10.001757 %

Please refer to the prospectus supplement for a full description of loss
exposure

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group



                                                                               
                                                          DELINQUENT  
BANKRUPTCY   FORECLOSURE   REO   TOTAL Pool One                                
                                                                               
        No. of   Principal               No. of     Principal               No.
of     Principal               No. of     Principal               No. of    
Principal     Loans   Balance               Loans     Balance              
Loans     Balance               Loans     Balance               Loans    
Balance                                                                        
                                                         
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    19       6,468,408.72       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       19        
7,340,373.18  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    19       6,468,408.72                   0         0.00                   0  
      0.00                   0         0.00                   19        
6,468,408.72                                                                    
                                                                    No. of  
Principal               No. of     Principal               No. of     Principal
              No. of     Principal               No. of     Principal     Loans
  Balance               Loans     Balance               Loans     Balance      
        Loans     Balance               Loans     Balance                      
                                                                               
                           
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.457055 %     1.401626 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.457055 %       1.401626 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    1.457055 %     1.401626 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 1.457055 %       1.401626 %



                                                                               
                                                          DELINQUENT  
BANKRUPTCY   FORECLOSURE   REO   TOTAL Pool Two                              
1.183654%                                                                      
                      No. of   Principal               No. of     Principal    
          No. of     Principal               No. of     Principal              
No. of     Principal     Loans   Balance               Loans     Balance        
      Loans     Balance               Loans     Balance               Loans    
Balance                                                                        
                                                         
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    8       2,480,605.11       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       8        
2,480,605.11  
60 Days
    2       408,800.00       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       2        
408,800.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    10       2,889,405.11                   0         0.00                   0  
      0.00                   0         0.00                   10        
2,889,405.11                                                                    
                                                                    No. of  
Principal               No. of     Principal               No. of     Principal
              No. of     Principal               No. of     Principal     Loans
  Balance               Loans     Balance               Loans     Balance      
        Loans     Balance               Loans     Balance                      
                                                                               
                           
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.868621 %     0.816921 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.868621 %       0.816921 %
60 Days
    0.217155 %     0.134627 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.217155 %       0.134627 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    1.085776 %     0.951549 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 1.085776 %       0.951549 %

 



--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed Arm    
Weighted Average Gross Coupon
    3.529619 %
Weighted Average Net Coupon
    3.154047 %
Weighted Average Pass-Through Rate
    3.145547 %
Weighted Average Maturity (Stepdown Calculation)
    334    
Beginning Scheduled Collateral Loan Count
    2,246  
Number of Loans Paid in Full
    21  
Ending Scheduled Collateral Loan Count
    2,225    
Beginning Scheduled Collateral Balance
    773,478,517.78  
Ending Scheduled Collateral Balance
    765,144,801.65  
Ending Actual Collateral Balance at 30-Nov-2004
    765,146,097.53    
Monthly P&I Constant
    2,277,026.76  
Special Servicing Fee
    0.00  
Prepayment Penalties
    0.00  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00    
Class A Optimal Amount
    10,268,630.11    
Scheduled Principal
    1,956.63  
Unscheduled Principal
    8,331,759.50  

 



--------------------------------------------------------------------------------



 



                          Group   Pool 1     Pool 2     Total    
Collateral Description
  1 Month LIBOR ARM     6 Month LIBOR ARM     Mixed ARM  
Weighted Average Coupon Rate
    3.515146       3.551723       3.529619  
Weighted Average Net Rate
    3.139607       3.176101       3.154047  
Pass-Through Rate
    3.131107       3.167601       3.145547  
Weighted Average Maturity
    335       334       334  
Record Date
    11/30/2004       11/30/2004       11/30/2004  
Principal and Interest Constant
    1,371,063.30       905,963.46       2,277,026.76  
Beginning Loan Count
    1,317       929       2,246  
Loans Paid in Full
    13       8       21  
Ending Loan Count
    1,304       921       2,225  
Beginning Scheduled Balance
    467,426,310.73       306,052,207.05       773,478,517.78  
Ending Scheduled Balance
    461,491,958.34       303,652,843.31       765,144,801.65  
Scheduled Principal
    1,836.94       119.69       1,956.63  
Unscheduled Principal
    5,932,515.45       2,399,244.05       8,331,759.50  
Scheduled Interest
    1,369,226.36       905,843.77       2,275,070.13  
Servicing Fee
    146,280.41       95,799.88       242,080.29  
Master Servicing Fee
    3,310.94       2,167.87       5,478.81  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    1,219,635.01       807,876.02       2,027,511.03  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalties
    0.00       0.00       0.00  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 







Miscellaneous Reporting

         
Group One
       
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    95.429673 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %  
Group Two
       
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    95.437960 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %

 